Citation Nr: 0726354	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed basal cell 
carcinoma of the left ear, to include as due to exposure to 
herbicides.  

2.  Entitlement to service connection for claimed 
degenerative arthritis of the lumbar spine.  

3.  Entitlement to service connection for claimed arthritis 
of the bilateral knees.  

4.  Entitlement to service connection for claimed arthritis 
of the elbows.  

5.  Entitlement to service connection for claimed arthritis 
of the hands.  

6.  Entitlement to service connection for claimed arthritis 
of the hips.  

7.  Entitlement to service connection for claimed arthritis 
of the left foot.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder disability.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953, from January 1954 to October 1957, and from 
April 1958 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision that 
denied the veteran's claims for service connection as cited 
on the title page.  Also on appeal is a March 2002 RO rating 
decision that increased the evaluation of service-connected 
right shoulder disability from noncompensable to 10 percent 
disabling.  

In August 2007, the undersigned Veterans Law Judge signed a 
decision adjudicating the issues characterized on the title 
page.  

The Board subsequently received documentation that the 
veteran died on April [redacted], 2007 during the pendency of the 
appeal.  The Board has separately issued an order vacating 
the decision entered in August 2007.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1951 to November 1953, from January 1954 to October 
1957, and from April 1958 to July 1972.  

2.  In August 2007, the Board received a death certificate 
confirming that the veteran had died on April [redacted], 2007.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendancy of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).  



ORDER

The appeal is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


